DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/699,233 filed on November 29, 2019 in which claims 1-19 are presented for examination.

Status of Claims

Claims 1-19 are pending, of which claims 1, 10 and 19 are in independent form. Claims 1-19 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird et al. (US 2016/0217216 A1).

Regarding claim 1, Baird teaches a method of integrating data objects, the method comprising: storing, at an intermediation server, (i) an originating record containing a first unique identifier and a first set of data fields defining a first tem supplied by a first provider (i.e., such mapping may be based on common identifiers found across various data objects. Moreover, correlations or relationships between identifiers may be inferred or determined, and may be used to map identifiers from disparate data sources to each other, and merge data values as described above. Such inferring of relationships may be determined based on approximate matching, identifier reconciliation, importing mappings from third party data sources, and/or machine learning components analyzing previous reconciliations; [0067]).
	Baird teaches (ii) a destination record containing a second unique identifier and a second set of data fields defining a second item supplied by a second provider (i.e., the candidate profile index may include the names of candidates associated with the candidate profile data objects, and/or unique identifiers associated with those candidates; [0068]).

	Baird teaches (ii) for each data field of the first set that matches a corresponding data field of the second set, marking the corresponding data field of the second set as a shared field: and sending the updated destination record to the client device for display (i.e., Method 200 may proceed to operation 212 during which the results of the search may be presented at a display device. The results of the search may be presented to a recruiter that may have initiated method 200. In various embodiments, the results of the search may include a list of candidates that were identified as well as connection data identifying any connections between each of the candidates and employees of the company; [0061]).

Regarding claim 2, Baird teaches wherein comparing the first set of data fields with the second set of data fields includes: retrieving a field mapping identifying, for each of the first set of data fields, a corresponding field of the second set: and comparing each of the first set of data fields to the corresponding field of the second set, according to the field mapping (i.e., Method 300 may proceed to operation 310 during which candidate profile data may be generated by merging the first plurality of data values and the second plurality of data values into the first and second plurality of candidate profile data objects. Accordingly the data retrieved during operations 302 and 304 may be mapped to one or more candidate profile data objects stored in a data storage system, thus updating the candidate profile data objects with the most recent profile information and social connection information available. In various embodiments, such mapping may be based on common identifiers found across various data objects. Moreover, correlations or relationships between identifiers may be inferred or determined, and may be used to map identifiers from disparate data sources to each other, and merge data values as described above. Such inferring of relationships may be determined based on approximate matching, identifier reconciliation, importing mappings from third party data sources, and/or machine learning components analyzing previous reconciliations. In some embodiments, a master data management framework may be specifically configured to 

Regarding claim 3, Baird teaches storing the first unique identifier in association with the updated destination record (i.e., referral systems as disclosed herein may store and maintain profile data for numerous potential candidates for a job, the number of candidates identified by the referral systems may be far greater than the candidates the employee, or the organization that employs the employee, is aware. Thus, referral systems disclosed herein may accumulate and utilize a database of potential candidates for a position that may include or represent a population of candidates far greater and more comprehensive than what is known to the employee and organization; [0040]).

Regarding claim 4, Baird teaches for each data field of the first set that does not match a corresponding data field of the second set according to the comparison, creating a merged data field in the destination record (i.e., candidate profile data may further include forward looking data that characterizes future interests and potential developments associated with candidates. Accordingly, one or more data fields of the candidate profile data may be queried based the received search parameters. Data objects including candidate profiles that have data values 

Regarding claim 5, Baird teaches storing, in each merged data field, an indication that the merged data field is associated with the originating record (i.e., Method 300 may proceed to operation 310 during which candidate profile data may be generated by merging the first plurality of data values and the second plurality of data values into the first and second plurality of candidate profile data objects; [0067]).

Regarding claim 6, Baird teaches wherein the indication that the merged data field is associated with the originating record includes the first unique identifier (i.e., such mapping may be based on common identifiers found across various data objects. Moreover, correlations or relationships between identifiers may be inferred or determined, and may be used to map identifiers from disparate data sources to each other, and merge data values as described above. Such inferring of relationships may be determined based on approximate matching, identifier reconciliation, importing mappings from third party 

Regarding claim 7, Baird teaches wherein marking the corresponding data field of the second set as a shared field includes one of: (i) storing a flag in the corresponding data field of the second set; and (ii) storing, in an integration record distinct from the originating record and the destination record, identifiers of the data field of the first set and of the corresponding data field of the second set (i.e., a connectivity characteristic may refer to or identify any facet of the one or more data values identifying the social connection that is being analyzed. As discussed in greater detail below, connectivity characteristics may specify whether or not an identified connection is a first degree connection (entities are directly connected), a second degree connection (entities share a same mutually connected entity, such as a mutual friend), or even a third degree connection. Connectivity characteristics may also be generated that identify or infer additional features of connections, such as attending the same university or school, originating from the same geographical location, and/or belonging to the same social groups; [0081]).

Regarding claim 8, Baird teaches wherein the comparing includes: determining, for each data field of the first set and the corresponding data field of the second set, a similarity 

Regarding claim 9, Baird teaches wherein the originating record is a Global Distribution System (GDS) record, and wherein the destination record contains data acquired according to the New Distribution Capability (NDC) standard (i.e., Method 300 may proceed to operation 306 during which a first plurality of candidate profile data objects stored in a data storage system 

Regarding claims 10-19. Claims 10-19 are essentially the same as claims 1-9 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12/18/2021